Citation Nr: 1142368	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-09 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right leg pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to July 1977, from November 1998 to February 1999, and from April 2000 to October 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for right leg pain and for vertigo.  In the Veteran's April 2008 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  Such a hearing was originally scheduled for April 29, 2011; however, he advised that due to prior commitments he would be unable to appear on that date.  His videoconference hearing was rescheduled for September 1, 2011.  On the day of that hearing, he canceled his request.  

The Veteran had also initiated an appeal of the denial of service connection for vertigo.  A December 2007 rating decision granted service connection for benign paroxysmal positional vertigo.  Consequently, that matter is not before the Board.


FINDING OF FACT

On September 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing that he intended to withdraw his appeal seeking service connection for right leg pain; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim seeking service connection for right leg pain; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for right leg pain, further discussion of the impact of the VCAA on this matter is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on September 1, 2011, the Veteran (through his representative) withdrew his appeal seeking service connection for right leg pain.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.








ORDER

The appeal seeking service connection for right leg pain is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


